Here, it cannot reasonably be disputed that the policyholder
                intended to inflict an injury on appellant when he punched appellant in
                the   face. 2 See Walker v. Economy Preferred Ins. Co., 909 S.W.2d 343, 345
                (Ky. Ct. App. 1995) (recognizing the "inherent contradiction in claiming
                than an intentional punch in the face was not meant to cause injury");
                Woida v. N. Star Mut. Ins. Co., 306 N.W.2d 570, 573 (Minn. 1981) ("The
                intent [to injure] may be established. . . when the character of an act is
                such that an intention to inflict injury can be inferred as a matter of
                law."); Jones v. Norval, 279 N.W.2d 388, 391 (Neb. 1979) (refusing to find
                a question of fact regarding an assailant's intent to injure because doing so
                would "simply ignore[ ] reality").
                              Thus, the policyholder's conduct fits squarely within the
                language of the insurance policy's intentional-act exclusion, which
                unambiguously states: "We do not cover bodily injury. . . which . . . is
                . . . caused intentionally by . . . an insured." The fact that the policyholder
                may not have intended to cause the full extent of appellant's injuries is
                irrelevant.   See Butler v. Behaeghe, 548 P.2d 934, 939 (Colo. App. 1976)
                ("[S]ince some injury was intended, it is immaterial that the particular



                       2 Wereject appellant's contention that the policyholder's deposition
                testimony was sufficient to create a question of fact regarding his intent to
                cause bodily injury. See Wood, 121 Nev. at 732, 121 P.3d at 1031
                (indicating that a party opposing summary judgment must "do more than
                simply show that there is some metaphysical doubt as to the operative
                facts" (quotation omitted)); Clark v. Allstate Ins. Co., 529 P.2d 1195, 1196
                (Ariz. Ct. App. 1975) ("[T]he act of striking another in the face is one
                which we recognize as an act so certain to cause a particular kind of harm
                that we can say a person who performed the act intended the resulting
                harm, and his statement to the contrary does nothing to refute that rule of
                law.").

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                injury that resulted was not specifically intended."); Hartford Fire Ins. Co.
                v. Spreen, 343 So. 2d 649, 651 (Fla. Dist. Ct. App. 1977) ("The fact that
                [the insured] did not foresee the extent of [the victim's] injuries when he
                swung at [the victim] . . . is irrelevant . . . . The sole issue is whether [the
                insured] intended to inflict any harm on [the victim]."); Jones, 279 N.W.2d
                at 392 ("[I]t makes no difference if the actual injury is more severe or of a
                different nature than the injury intended."). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                            '   J.
                                                              Hardesty


                                                                                                J.
                                                              Parraguirr




                cc: Hon. Brent T. Adams, District Judge
                     Nicholas F. Frey, Settlement Judge
                     Piscevich & Fenner
                     Horvitz & Levy LLP
                     Feldman Graf
                     Washoe District Court Clerk



                      3 We  deny respondent's motion to strike portions of appellant's reply
                brief, as appellant's reply brief was responding to an argument raised by
                respondent in its answering brief. NRAP 30(b)(5).

SUPREME COURT
        OF
     NEVADA


(0) 1947A